Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed on October 25, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below as authorized by Norman T. Lee by telephone communication on 12/1/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended as follows:
1.	(Amended) A method of processing a multimedia signal by an apparatus, the method comprising:
obtaining at least one video object from the multimedia signal and at least one audio object from the multimedia signal, wherein the at least one video object represents a face;
extracting video feature information for the at least one video object and audio feature information for the at least one audio object; [[and]]
determining a correlation between the at least one video object and the at least one audio object through an object matching engine based on the video feature information and the audio feature information; and
based on the correlation, controlling output of left and right audio signals for sound image localization at a screen location of the at least one video object with respect to a listener,
wherein the video feature information is extracted based on:
a ratio between a distance between a top boundary of a first rectangular region including [[a]] the face and a top boundary of a second rectangular region including lips within the first rectangular region, a height of the second rectangular region, and a distance between a bottom boundary of the second rectangular region and a bottom boundary of the first rectangular region; and


15.	(Amended) An apparatus configured to process a multimedia signal, the apparatus comprising:
a memory storing instructions; and
at least one processor operatively coupled to the memory and configured to, when executing the instructions, implement operations comprising:
obtaining at least one video object from the multimedia signal and at least one audio object from the multimedia signal, wherein the at least one video object represents a face;
extracting video feature information for the at least one video object and audio feature information for the at least one audio object; [[and]]
determining a correlation between the at least one video object and the at least one audio object through an object matching engine based on the video feature information and the audio feature information; and
based on the correlation, controlling output of left and right audio signals for sound image localization at a screen location of the at least one video object with respect to a listener,
wherein the video feature information is extracted based on:
a ratio between a distance between a top boundary of a first rectangular region including [[a]] the face and a top boundary of a second rectangular region including lips within the first rectangular region, a height of the second rectangular region, and a distance between a bottom boundary of the second rectangular region and a bottom boundary of the first rectangular region; and
a ratio between a distance between a left boundary of the second rectangular region and a left boundary of the first rectangular region, a width of the second rectangular region, and a distance between a right boundary of the second rectangular region and a right boundary of the first rectangular region.

Allowable Subject Matter
Claims 1-8, and 10-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art when considered alone or in combination do not teach or suggest the specific limitations of “wherein the at least one video object represents a face; based on the correlation, controlling output of left and right audio signals for sound image localization at a screen location of the at least one video object with respect to a listener, wherein the video feature information is extracted based on: a ratio between a distance between a top boundary of a first rectangular region including a face and a top boundary of a second rectangular region including lips within the first rectangular region, a height of the second rectangular region, and a distance between a bottom boundary of the second rectangular region and a bottom boundary of the first rectangular region; and a ratio between a distance between a left boundary of the second rectangular region and a left boundary of the first rectangular region, a width of the second rectangular region, and a distance between a right boundary of the second rectangular region and a right boundary of the first rectangular region”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS H MAUNG/Primary Examiner, Art Unit 2656